DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the application filed on 05/18/2020.  
Claim(s) 1-20 is/are pending in the application.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim(s) 1-20 was/were carefully reviewed and a search with regards to independent claim(s) 1, 20 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-20 and specifically independent claim(s) 1, 20, the prior art search was found to neither anticipate nor suggest a medium/method, comprising: obtaining, with one or more processors, a request comprising an identifier of an AR content template; and determining, with one or more processors, a response comprising a three-dimensional model, the model being part of the AR content template, wherein the AR engine, when executed within the execution environment of the web browser, causes the client computing device to perform operations comprising: obtain an image of a obtain a virtual representation of the real-world environment, wherein the virtual representation comprises a depth map of features in the real-world environment, and wherein the depth map of features comprises an anchor position; render the three-dimensional model overlaid on a presentation of the real-world environment on a visual display using the virtual representation; detect a change in a pose of the image sensor with respect to the anchor position of the virtual representation of the real-world environment, wherein a position in the virtual representation of the real-world environment of the three-dimensional model is determined based on the anchor position; and update the three-dimensional model on the visual display based on the change in the pose of the image sensor (emphasis added).

	Griswold seems to be the most relevant art found in the prior art search. Griswold teaches a method, comprising: obtain an image of a real-world environment from on an image sensor of the client computing device; obtain a virtual representation of the real-world environment, wherein the virtual representation comprises a depth map of features in the real-world environment, and wherein the depth map of features comprises an anchor position; render the three-dimensional model overlaid on a presentation of the real-world environment on a visual display using the virtual representation; detect a change in a pose of the image sensor with respect to the anchor position of the virtual representation of the real-world environment, wherein a position in the virtual representation of the real-world environment of the three-dimensional model is determined based on the anchor position; and update the three-dimensional model on the visual display based on the change in the pose of the image sensor. However, Griswold does not seem to teach obtaining, with one or more processors, a set of runtime environment properties of a client computing device; selecting, with one or more processors, a set of software libraries of the client computing device for use by an augmented reality (AR) engine based on the set of runtime environment properties, wherein the AR engine comprises a set of binary encodings of a set of bytecode, and wherein the AR engine is executable within an execution environment of a web browser of the client computing device.

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griswold et al. (US 2019/0304406 A1) – Augmented Reality;
Brebner (US 2018/0349108 A1) – Runtime / AR Engine / Bytecode;
Kim et al. (US 2010/0050089 A1) – Engine / Binary Encoding / Bytecode; and
Assenmacher (US 2008/0201453 A1) – Runtime / Libraries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612